t c memo united_states tax_court gerry dan and kelly m langston petitioners v commissioner of internal revenue respondent docket no filed date james d williams for petitioners ann l darnold for respondent memorandum opinion couvillion special_trial_judge respondent filed a motion to dismiss this case for lack of jurisdiction on the ground that the petition was not timely filed petitioners through counsel filed a notice of objection the motion was assigned for hearing pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the motion was calendared for hearing and was heard respondent determined against petitioners the following deficiencies in federal income taxes additions to tax and penalties for the years indicated addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number at the time the petition was filed petitioners' legal residence was tulsa oklahoma respondent mailed the notice_of_deficiency by certified mail on date to petitioners' last_known_address the period for timely filing the petition in this court pursuant to sec_6213 ended thursday date which date was not a legal_holiday in the district of columbia the petition was filed with this court on date which date wa sec_124 days after the mailing of the notice_of_deficiency respondent contends the petition was not timely filed within the time prescribed by sec_6213 and sec_7502 and the unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure regulations thereunder petitioners contend their petition was timely filed by mail on date a petition for redetermination of a deficiency must generally be filed with this court within days after the notice_of_deficiency is mailed to the taxpayer sec_6213 if a taxpayer fails to file within the statutory period the petition must be dismissed for lack of jurisdiction 65_tc_548 if a petition is received after the 90-day period the petition is deemed filed when mailed if the requirements of sec_7502 are satisfied 69_tc_896 under sec_7502 if the envelope containing the petition bears a postmark made by the u s postal service postal service if the date of such postmark falls within the 90-day period and if the other requirements of sec_7502 are satisfied then the otherwise untimely petition will be deemed timely filed stotter v commissioner supra when there is an illegible postmark or the postmark was inadvertently left off a taxpayer may submit evidence to show that in fact the petition was timely mailed sylvan v commissioner supra pincite to obtain the benefits of sec_7502 a taxpayer has the burden_of_proof to establish timely mailing sec_301_7502-1 proced admin regs 68_tc_354 the petition in this case was mailed to this court by ordinary mail first class but the parcel was neither certified nor registered the mailing cover or envelope was properly addressed to the court and bears a postmark by the postal service that is not legible the envelope however bears two rubber- stamped notations that state found in supposedly empty equipment at the hearing on the motion an employee of the postal service acknowledged that the two rubber-stamped notations were those of the postal service and the message on these notations could account for the delay in the delivery of the petition to the tax_court based on this testimony the court concludes that the delay in delivery of the petition to this court was due to a delay in the transmission of the mail and that the cause of such delay was the postal service in the absence of the envelope's having been misplaced or left in the empty equipment of the postal service the court is satisfied that the petition would have been delivered to the court in the normal period of time for a parcel mailed from tulsa oklahoma to washington d c as noted above in order for petitioners to rely on the timely mailing timely filing provisions of sec_7502 where the postmark is illegible they must prove the date the postmark was made see berry v commissioner tcmemo_1994_224 petitioners' case is made difficult by the fact that the petition the accompanying statement designating the place of trial the attorney's cover letter of transmittal and the attorney's check for the court's filing fee all bear dates of date--which is a date days from the date the notice_of_deficiency was mailed petitioners called one witness at the hearing a paralegal who was employed by petitioners' attorney who testified that he prepared the final draft of the petition in the late afternoon on date and that both he and petitioners' counsel were cognizant that date was the 90th day from the date the notice_of_deficiency was mailed and that the petition had to be mailed on that date he testified further that he inadvertently typed the date of september because in preparing legal documents in the late afternoon he customarily dated such documents the succeeding day petitioners' counsel who was present at the hearing represented to the court that he was likewise aware that the petition had to be mailed on september and that he personally hand delivered the petition addressed to this court to the tulsa oklahoma post office on date shortly before p m he rang the bell at the post office and handed the envelope containing the petition to a postal clerk specifically requesting that the parcel be postmarked that date the postal clerk responded that the parcel would be postmarked as requested the court is satisfied that the testimony of petitioners' witness and the representations of their attorney are credible and that the petition was mailed by counsel for petitioners on date counsel for respondent at the hearing agreed that petitioner has provided sufficient credible_evidence that the petition was mailed on september 12th the court holds therefore that petitioners have sustained their burden of proving that their petition was timely mailed respondent's motion therefore will be denied an appropriate order will be issued
